Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-6, 8 and 9 are pending.
Claims 1, 3-6, 8 and 9 are allowed.
Claims 2 and 7 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Ho on September 2, 2021.

Please amend claims 1, 2, 6 and 7 as follows: 

1. (Currently amended) A cloud computing task allocation method, comprising the following steps:
when a cloud task allocation request from a user is received, constructing a cloud task allocation model according to a to-be-allocated cloud computing task in the cloud task allocation request;

evolving the intermediate allocation paths for a second preset number of times through a preset genetic algorithm to generate an optimum allocation path of the cloud computing task; and
allocating the cloud computing task to a virtual machine in a cloud environment according to the optimum allocation path;
wherein the step of optimizing cloud computing task allocation for a first preset number of times through the cloud task allocation model and a preset ant colony algorithm to generate the first preset number of intermediate allocation paths comprises:
initializing a pheromone between every two task virtual-machine pairing nodes in the task allocation model to generate a pheromone matrix of the ant colony algorithm;
generating corresponding paths among the task virtual-machine pairing nodes by means of ants in the ant colony algorithm, and setting a partial optimum path of the corresponding path of each said ant as one said intermediate allocation path;
updating the pheromone on the corresponding path of each said ant according to a running time, on the virtual machine in the cloud environment, of the cloud computing task in the task allocation model; and
determining whether or not the number of optimization times of the ant colony algorithm reaches the first preset number; if so, completing an optimization process of the ant colony algorithm; or if not, performing the step of generating corresponding paths among the task virtual-machine pairing nodes by means of ants in the ant colony algorithm.

2. (Canceled)

6. (Currently amended) A cloud computing task allocation device, comprising:
a model construction unit used for constructing a cloud task allocation model according to a to-be-allocated cloud computing task in cloud task allocation request when the cloud task allocation request from a user is received;
an ant colony optimization unit used for optimizing cloud computing task allocation for a first preset number of times through the cloud task allocation model and a preset ant colony algorithm to generate the first preset number of intermediate allocation paths;
a genetic evolution unit used for evolving the intermediate allocation paths for a second preset number of times through a preset genetic algorithm to generate an optimum allocation path of the cloud computing task; and
a task allocation unit used for allocating the cloud computing task to a virtual machine in a cloud environment according to the optimum allocation path;
wherein the ant colony optimization unit includes:
a pheromone initialization unit used for initializing a pheromone between every two task virtual-machine pairing nodes in the task allocation model to generate a pheromone matrix of the ant colony algorithm;
a path generation unit used for generating corresponding paths among the task virtual-machine pairing nodes by means of ants in the ant colony algorithm and setting a partial optimum path of the corresponding path of each said ant as one said intermediate allocation path;
a pheromone update unit used for updating the pheromone on the corresponding path of each said ant according to a running time, on the virtual machine in the cloud environment, of the cloud computing task in the task allocation model; and
an ant colony optimization determination unit used for determining whether or not the number of optimization times of the ant colony algorithm reaches the first preset number, and if so, completing an optimization process of the ant colony algorithm; or if not, triggering the path generation unit to generate the corresponding paths among the task virtual-machine pairing nodes by means of the ants in the ant colony algorithm.

7. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, the primary reason for allowance is the inclusion of  “generating corresponding paths among the task virtual-machine pairing nodes by means of ants in the ant colony algorithm, and setting a partial optimum path of the corresponding path of each said ant as one said intermediate allocation path;

determining whether or not the number of optimization times of the ant colony algorithm reaches the first preset number; if so, completing an optimization process of the ant colony algorithm; or if not, performing the step of generating corresponding paths among the task virtual-machine pairing nodes by means of ants in the ant colony algorithm” in conjunction with the rest of the limitations of the claim.

As per independent claims 6, the primary reason for allowance is the inclusion of  “a path generation unit used for generating corresponding paths among the task virtual-machine pairing nodes by means of ants in the ant colony algorithm and setting a partial optimum path of the corresponding path of each said ant as one said intermediate allocation path;
a pheromone update unit used for updating the pheromone on the corresponding path of each said ant according to a running time, on the virtual machine in the cloud environment, of the cloud computing task in the task allocation model; and
an ant colony optimization determination unit used for determining whether or not the number of optimization times of the ant colony algorithm reaches the first preset number, and if so, completing an optimization process of the ant colony algorithm; or if not, triggering the path generation unit to generate the corresponding paths among the task virtual-machine pairing nodes by means of the ants in the ant colony algorithm” in conjunction with the rest of the limitations of the claim.

Fu (US 20210133534 A1) – discloses a cloud task scheduling method based on  phagocytosis-based Hybrid Particle Swarm Optimization and Genetic Algorithm (HPSOGA).  In response to the task scheduling problem in cloud environment, update manners of position and speed in a standard particle swarm optimization are changed; a fitness function and a load balancing standard deviation are used to perform primary division and secondary division on particles in each generation of a particle swarm; and phagocytosis mutation and crossover mutation are respectively performed on different particle subpopulations obtained after division, so that a cloud task scheduling scheme is obtained.  The method provided in the present invention obviously reduces total completion time of cloud tasks, and is of higher convergence accuracy.  Therefore, the cloud task scheduling method based on phagocytosis-based hybrid of particle swarm optimization and genetic algorithm provided in the present invention proves to be effective.

Chen (US 20200117519 A1) – discloses a scheduling manner that allocates the task to be scheduled to the target core by adopting a heuristic algorithm, in which the heuristic algorithm includes, but is not limited to, a genetic algorithm, an ant colony algorithm and a simulated annealing algorithm.

Lin (US 20080144074 A1) – discloses methods and systems for performing multi-objective optimization for scheduling a plurality of jobs are disclosed.  A plurality of jobs, each requiring the performance of one or more operations, may be received.  A plurality of feasible routes, each including one or more resources, may be determined 

Tawfeek (Cloud task scheduling based on ant colony optimization". In Computer Engineering & Systems (ICCES), 2013 8th International Conference on (pp. 64-69). IEEE. (Year: 2013)) – presents cloud task scheduling policy based on ant colony optimization algorithm compared with different scheduling algorithms FCFS and round-robin. The main goal of these algorithms is minimizing the makespan of a given tasks set. Ant colony optimization is random optimization search approach that will be used for allocating the incoming jobs to the virtual machines. Algorithms have been simulated using Cloudsim toolkit package

None of the arts cited above teach using ant colony algorithm for task scheduling in a cloud environment whereby the corresponding paths are found with the aid of a pheromone matrix and the pheromone is updated according to a running time of a virtual machine. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196